Citation Nr: 1549790	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial disability rating for migraine headaches rated as noncompensable prior to October 1, 2014, and as 30 percent disabling thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 2008 to May 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his spouse testified in front of the undersigned Veterans Law Judge at a videoconference hearing held in August 2015.  A transcript of the hearing has been associated with the claim file.  

Historically, service connection for PTSD and migraine headaches was granted in a March 2013 rating decision.  Disability ratings of 30 percent and 0 percent were assigned, respectively.  In a December 2013 statement of the case, the disability rating for PTSD was increased to 50 percent effective the date of the claim.  In a January 2014 rating decision, the disability rating for migraine headaches was increased to 30 percent, effective October 1, 2014.  The Veteran has appealed the disability ratings assigned.

The Board notes that entitlement to TDIU was administratively denied by the RO in August 2014 on the basis that the Veteran had not submitted requested information.  While the record shows that the Veteran is currently employed part time, the record is clear that the Veteran has been unemployed at times during the appeal period.  Furthermore, it is clear from the record that the Veteran has consistently argued that his service connected migraines and PTSD prevent him from securing gainful employment.  Mindful of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the issue of entitlement to TDIU has been raised by the record and is part of the present appeal. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's headaches are manifested by frequent headaches which are productive of severe economic inadaptability.

2.  Throughout the appeal period, PTSD was manifested by reduced reliability and productivity due to such symptoms as nightmares, flashbacks, anxiety, arousal symptoms, and depression.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an evaluation in excess of 50 percent, has not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA satisfied its duty to notify.  The RO provided the Veteran fully adequate VCAA notice in a June 2012 letter prior to the rating decisions on appeal.  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA satisfied its duty to assist the Veteran.  VA obtained all relevant medical records.  Additionally, VA afforded the Veteran medical examinations.  The Board has reviewed the examination reports and finds that the examinations described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the claimed disabilities will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also observes that the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in August 2015, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearings.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

A. Migraine headaches

The Veteran's headaches are currently assigned a noncompensable evaluation under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, a 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent evaluation is warranted for very frequent completely prost rating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches. 

The rating criteria do not define "prostrating." By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At a February 2013 VA examination, the Veteran reported migraine headaches once every two weeks lasting all day.  He described the headaches were located behind the right eye with localized pain over the one side of the head.  He reported sensitivity to light and stated that the headaches lasted less than a day.  The examiner noted that the headaches were not prostrating and did not impact his ability to work.

The Veteran was afforded another VA examination in October 2014.  At the time, he reported daily headaches, sometimes two to three times a day lasting 30 to 60 minutes.  He reported that sometimes he gets some tearing/watery eyes with the headaches.  The pain associated with the headaches can be on either side of the head.  He endorsed symptoms of nausea, phonophobia and photophobia.  He denied any vomiting.  He reported he was incapacitated once a month due to his headaches.  The examiner noted that the Veteran suffered from prostrating headaches once a month lasting less than a day which were not productive of severe economic inadaptability and did not impact his ability to work.  

At the August 2015 videoconference hearing, the Veteran testified that he suffers from headaches two to three times per week with at least one so bad that he has to change what he is doing and has to go to bed.  He testified he misses work at least twice a week due to the headaches.  He testified he is not working full time, rather just about three hours a day.  

Initially, the Board notes that the Veteran has been assigned a staged rating.  As noted above, service connection was granted in a March 2013 rating decision at which time, a noncompensable rating was assigned.  In a November 2014 rating decision, the disability rating was increased to 30 percent effective October 1, 2014.  Upon review of the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the disability picture has not so significantly changed during the appeal period as to warrant a staged rating.  Rather, the Board finds that, despite normal fluctuations in the symptomatology, the reported symptoms have been consistent throughout the appeal period and a uniform rating is warranted. 

Upon review of the evidence above, the Board acknowledges that neither of the VA examiners opined that the Veteran's headaches did not impact his ability to work.  However, none of the examiners provided an opinion as to whether the Veteran could work while he had the headaches.  Moreover, the Veteran reported suffering from headaches at a minimum twice a month to as many as daily headaches.  He consistently noted that some of the headaches were so severe that he would need to stop what he was doing and go to bed.  This included stopping work or not going to work.  The Veteran is competent to report symptomatology.  Thus, resolving doubt in favor of the Veteran, the Board finds that throughout the appeal period, the level of symptomatology most closely approximates very frequent and prolonged prostrating migraines productive of severe economic inadaptability. 

Applying all reasonable doubt in favor of the Veteran, the Board concludes that a rating of 50 percent is warranted for her service-connected migraine headaches throughout the appeal period. 38 C.F.R. § 4.124a , DC 8100.  This is the highest schedular rating available for migraines or headaches unrelated to traumatic brain injury.  38 C.F.R. § 4.124a , DC 8100.

B. PTSD

The Veteran is currently assigned a 50 percent disability rating for his service connected PTSD for the entire appeal period.  He is seeking a higher disability rating.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130 (2014).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267   (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA outpatient treatment records of June 2012 note the Veteran had moderate PTSD symptoms with a GAF score of 50.  Records of January 2013 noted reports of poor sleep with insomnia.  PTSD were noted to be mild.  A GAF score of 55 was assigned.  
 
At a February 2013 VA examination the Veteran endorsed difficulty with sleep, irritability, hypervigilance and exaggerated startled response.  He reported having no social activity aside from family.  He reported being married from November 2008 to August 2011.  The examiner noted the Veteran was clean shaven, appeared to be anxious, was reserved but cooperative, and was oriented to all spheres.  Attention/concentration, insight and judgement, and memory were all intact.  He has nightmares, panic attacks, anxiety and avoidance tendencies.  It was noted the Veteran reported panic attacks weekly or less, depressed mood, and anxiety.  He reported not going to work one day due to panic attacks.  No suicidal or homicidal ideations or tendencies were noted.  The examiner stated that there was clinically significant distress/impairment in occupational and other important areas of functioning.  However, the block noting occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning, was checked.  The Veteran's symptoms were noted to be moderate and a GAF score of 55 was assigned.

A July 2013 email form the readjustment counselor at the Vet Center, J.E.W., notes the Veteran had anger problems, anxiety, nightmares, flashbacks, depression, and had lost his last three jobs the previous year, all due to his PTSD.

An undated letter received in January 2014, from the Veteran's VA treating psychologist states that the Veteran and his fiancé reported a series of 9 jobs that the Veteran has been fired or terminated from due to his anxiety and hyperreactivity to triggers.  He noted the Veteran struggles often and frequently needs to take time off from work.  He also noted that during interviews relating traumatic events, the Veteran has become tearful which indicates he lacks control over his emotions.  Finally, he noted the Veteran has anxiety which is debilitating and disabling.

VA outpatient treatment records of April, August and September 2014 all note similar symptomatology associated with PTSD.  Symptomatology reported includes, fair mood of 5 out of 10, fair sleep, frequent nightmares, moderate to severe anxiety and frequent nightmares.  Symptoms were noted to be moderate to severe.  There were no suicidal or homicidal ideations or thoughts.  Grooming and hygiene were good.  Motor behavior was restless but eye contact was good and he was cooperative.  Speech was relevant and spontaneous.  Thought process was notable for tangentality and content was significant for preoccupation.  Insight was fair but sensorium was clear.  

The Veteran was afforded another VA examination in October 2014.  At the time, the examiner found that the Veteran symptomatology caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported having family relations only as needed and denied having a social life.  The Veteran reported that he spends his free time with his two children; that he tries to get involved in hobbies, but with his anxiety and PTSD, the only thing that keeps him calm is being with his kids, and notes that he doesn't really feel like he is ready for full time work, but need the money to support his kids.  He noted that he lost his prior jobs because of not showing up at work, and not getting along with others.  The examiner noted that the Veteran's responses to questions during the examination were brief and non-elaborative.  He was oriented in all spheres.  His attention and concentration were intact.  He describes his mood as "like no hope for the future...anxious...worried...sometimes.  I just want to give up, not suicidal, but just stop what I am doing, working, moving around, not doing the laundry."  His insight and judgment were intact.  Veteran states that if he is not home for four or five hours, laying down before trying to get to sleep he will be up all night.  He was unable to interpret a proverb.  His memory for remote, recent, and immediate events were intact.  It was noted the Veteran suffers from anxiety and chronic sleep impairment.  His symptoms were noted to be moderate and he was assigned a GAF score of 55.  

A January 2014 letter from one of the Veteran's former employers states that the Veteran's independent contractor agreement was terminated due to excessive tardiness to office meetings, lack of communication for tardiness, unable to comprehend everyday business activities, being increasingly preoccupied and increased moodiness.  

A December 2013 letter from another of the Veteran's former employers noted that the Veteran missed work due to anxiety and had to take extended breaks; and,  due to frequency of these symptoms he was terminated.   

At the August 2015 hearing, the Veteran testified he goes from job to job due to his PTSD.  He testified that his PTSD affects his employment and social activities.  He testified he experiences bad dreams and has flashbacks.  He as daily anxiety and has crying spells at times.  He goes by himself often.  He further testified his short-term memory is problematic and he is prone to anger.  He stated he engaged in obsessive rituals in that he checks the locks three times every night.  He testified being paranoid and anxious, and that he is on medication.  His wife testified that the Veteran suffers from bad sleep and often times they need to sleep separately.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period on appeal.  Moreover, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

During the appeal period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment with nightmares; depression; intrusive recollections; anxiety; some memory loss; impaired judgment; irritability; obsessive checking of his doors; a history of violence; hypervigilance; avoidance tendencies; depressed mood; difficulty establishing and maintaining effective work and social relationships; and panic attacks.

Significantly, the evidence shows there has been no reported suicidal or homicidal ideation or intent; delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  In fact, while the Veteran has reported and it is documented that he has had a difficult time maintaining employment, he was married for a period of time, is now married again and maintains a relationship with his children.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so. 

Moreover, while the Veteran reported irritability and being prone to anger, there is no indication that the Veteran's irritability has resulted in violence, as there have been no physical or verbal altercations noted in the record.  

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.

The Board also notes the Veteran's testimony that he obsessively checked his doors at least three times every night.  The Board has no reason to doubt the Veteran's assertion, however, does note that such symptoms were not reported at his October 2014 VA examination or any other treatment report.  In addition, there is nothing in the record to suggest that the Veteran's checking of his doors led to an interference with routine activities or manifested with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

In addition, the record indicates that the Veteran has suffered some mild memory loss, however, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; scores ranging from 41 to 50 reflect serious symptoms; and scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran's GAF scores have ranged from 50 to 55 during the period on appeal.  While the Board notes that some of these GAF scores are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When the GAF scores are viewed in light of the other evidence of record, specifically VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating.  Consistent with this interpretation is the VA examiners' conclusions that the Veteran has "occupational and social impairment with occasional decease in work efficiency and intermittent period of inability to perform occupational tasks, although generally function satisfactorily, with normal routine behavior, self-care and conversation."  This degree of social and occupational impairment observed by the examiner is actually more consistent with a 30 percent evaluation.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein. Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely some irritability, difficulty with relationships, and at times obsessional checking of the doors, but his disability picture is more in line with the symptoms associated with a 50 percent rating.

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire period on appeal.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability. 38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

C.  Extra-schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229   (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD and migraine headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.


ORDER

Entitlement to a rating of 50 percent, but no more, for migraine headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

As noted the Veteran has been unemployed during certain times during the appeal period.  Moreover, he has consistently argued that his service connected migraine headaches and PTSD cause him to be unemployable.  Finally, it was noted that the RO administratively denied entitlement to TDIU in August 2015 due to the Veteran not submitting requested information.  

As noted, pursuant to Rice, supra, the issue of entitlement to TDIU is part and parcel of the claims for increased disability ratings part of this appeal.  The Veteran has now submitted additional employment information which was associated with the records in August 2015.  Although the Veteran did not respond to the RO's request for employment information, he has now submitted additional evidence and the Board finds that the issue of entitlement to a TDIU must also be remanded for appropriate notice and development. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16 . The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).
 
2.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the TDIU rating claim. Specifically, request that the Veteran complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability. If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. Thereafter, adjudicate the issues of entitlement to an increased rating for PTSD and entitlement to TDIU. If either of the issues are denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond. The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


